                                            Case 2:20-cv-01931-TLN-JDP Document 17 Filed 01/04/21 Page 1 of 2


                                        1   RAYMOND MURO (SBN: 259871)
                                            rmuro@grsm.com
                                        2   GORDON REES SCULLY MANSUKHANI, LLP
                                            633 West Fifth Street, 52nd floor
                                        3   Los Angeles, CA 90071
                                            Telephone: (213) 576-5018
                                        4   Facsimile: (213) 680-4470

                                        5   Attorneys for Defendant
                                            GREEN DAY POWER
                                        6

                                        7                                  UNITED STATES DISTRICT COURT
                                        8                                EASTERN DISTRICT OF CALIFORNIA
                                        9
                                             MICHAEL MCLANAHAN and CAMERON                              CASE NO. 2:20-cv-01931-TLN-JDP
                                       10    MCLANAHAN,
                                                                                                        Honorable Troy L. Nunley
                                       11                             Plaintiffs,
                                                                                                        ORDER ON THIRD STIPULATED
Gordon Rees Scully Mansukhani, LLP




                                       12            vs.                                                MOTION TO EXTEND TIME FOR
   633 West Fifth Street, 52nd floor




                                       13    GREEN DAY POWER,                                           DEFENDANT GREEN DAY POWER TO
       Los Angeles, CA 90071




                                                                                                        RESPOND TO INITIAL COMPLAINT
                                       14                             Defendant.
                                                                                                        [L.R. 144; Fed. R. Civ. P. 6]
                                       15
                                                                                                        Complaint Filed:                09/25/2020
                                       16

                                       17                                                               Complaint Served:               09/30/2020

                                       18                                                               Original Response Date:         10/21/2020

                                       19                                                               Current Response Date
                                                                                                         (Per Second Stipulated
                                       20
                                                                                                         Motion to Extend Time):        1/8/2020
                                       21
                                                                                                        New Response Date:              1/29/2021
                                       22

                                       23
                                                    WHEREAS, Plaintiffs MICHAEL MCLANAHAN and CAMERON MCLANAHAN
                                       24
                                                    (“Plaintiffs”) on the one hand, and Defendant GREEN DAY POWER, on the other hand,
                                       25
                                            have stipulated to extend GREEN DAY POWER’s time to respond to Plaintiffs’ Complaint
                                       26
                                            (Doc. No. 1), and good cause appearing,
                                       27

                                       28                                                         -1-
                                            Order on Third Stipulated Motion to Extend Time for
                                            Defendant to Respond to Complaint                                                     2:20-cv-01931-TLN-JDP
                                            Case 2:20-cv-01931-TLN-JDP Document 17 Filed 01/04/21 Page 2 of 2


                                        1           IT IS HEREBY ORDERED that, upon good cause shown, Defendant GREEN DAY

                                        2   POWER shall have up to and including January 29, 2021, to respond to Plaintiffs’ Complaint.

                                        3           IT IS SO ORDERED.

                                        4

                                        5    DATED: January 4, 2021

                                        6                                                               Troy L. Nunley
                                                                                                        United States District Judge
                                        7

                                        8

                                        9

                                       10

                                       11
Gordon Rees Scully Mansukhani, LLP




                                       12
   633 West Fifth Street, 52nd floor




                                       13
       Los Angeles, CA 90071




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28                                                         -2-
                                            Order on Third Stipulated Motion to Extend Time for
                                            Defendant to Respond to Complaint                                                2:20-cv-01931-TLN-JDP
